Citation Nr: 1826528	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to April 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case presently resides with the RO in Chicago, Illinois.

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to determine the etiology of any diagnosed hearing loss in April 2011, just before his discharge from active duty service.  At that time, the Veteran's hearing loss did not meet the criteria for a disability under 38 C.F.R. § 3.385.  The Veteran testified at his Board hearing that he has not had his hearing retested since this last examination.  Further, he attested that his symptoms of hearing loss have worsened since the April 2011 VA examination.  The Board notes that the Veteran has been service-connected for tinnitus as a result of acoustic trauma during active duty service.  In light of the Veteran's credible testimony attesting to worsening hearing since his last examination, he should be afforded a new VA examination with opinion to determine whether any diagnosed hearing loss is attributable to active duty service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to ascertain the etiology of his bilateral hearing loss.  The claim folder is to be furnished to the examiner for review in its entirety.  Any indicated testing should be conducted.  Following a review of the relevant evidence and examination of the Veteran, the examiner must address the following questions:

Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hearing loss had its onset in or was otherwise related to his active duty military service, to include exposure to acoustic trauma?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




